Case 1:19-cv-01574-AJN Document 73 Filed 10/14/20 Page 1 of 2
       Case 1:19-cv-01574-AJN Document 70
                                       73 Filed 10/09/20
                                                10/14/20 Page 2 of 2




                                            Respectfully submitted,

                                            /s/Jonathan Manes
                                            Jonathan Manes
                                            MacArthur Justice Center
                                            160 E. Grand Ave., 6th Fl.
                                            Chicago, IL 60611
                                            (312) 503-0012
                                            jonathan.manes@law.northwestern.edu

                                            Counsel for Plaintiff


cc:   All represented parties (via ECF); unrepresented non-party author and
      subject of the document (via U.S. mail)




                                        2
